Judgment of the Supreme Court, New York County (Herbert Altman, J.), rendered December 11, 1987, convicting defendant, after jury trial, of second degree murder and sentencing her to a prison term of 16 years to life, unanimously affirmed.
In February 1987, the 31-year-old defendant brutally stabbed to death her 79-year-old grandmother in her grandmother’s East Harlem apartment. In support of defendant’s extreme emotional disturbance defense, she sought unsuccessfully to elicit prior violent acts allegedly committed by the victim. Defendant, however, failed to clearly and unambiguously make known her offer of proof to demonstrate the relevance of the evidence (People v Williams, 6 NY2d 18, 23, cert denied 361 US 920, rearg denied 10 NY2d 1011; People v Billups, 132 AD2d 612, 613). Furthermore, even if we were to *386consider a victim’s alleged violent disposition, here no proof was adduced that defendant was aware of specific violent acts previously committed by the victim which were reasonably related to the crime charged (see, e.g., People v Miller, 39 NY2d 543).
Additionally, the prosecutor’s summation did not deprive defendant of a fair trial as the comments complained of were either based upon a reasonable inference from the evidence adduced at trial or in fair response to defense counsel’s summation. Concur—Ross, J. P., Carro, Asch and Rubin, JJ.